DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 1/3/2022.  Claim 8 is currently amended.  Claim 9 is  cancelled.  Claim 15 is newly added.  Claims 1-8 and 10- 15 are pending review in this action of which claims 1-7 are withdrawn.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
The obviousness-type double patenting rejections of claims 8 and 10-15 are updated to in view of the amendments made.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the arguments do not apply to the Komaba reference which being used in the current rejection.
Applicant argues, pertaining the ODP rejection of claim 8, that the reference application requires a water-based binder and a thickener which is not required by the present invention, and further, the instant claim is amended to recite wherein “the polymer binder is sodium-polyacrylate (Na-PA).”  However, the presently claimed invention does not need to include additional components present in the invention of the reference application as long as the elements of the present invention, as claimed, are entirely disclosed or rendered obvious (i.e., using a secondary reference) by the reference application.  
In this case, the reference application discloses all elements of the present invention except “wherein the polymer binder is sodium-polyacrylate (Na-PA).”  However, a new reference, Komaba, is introduced as a secondary reference which discloses the latter element such that the presently claimed invention is rendered obvious over the reference application in view of Komaba.  Refer to complete rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-11 and 13-15 of copending Application No. 16/480,182 (hereafter, “Reference Application”) in view of Komaba (Comparative Study of Sodium Polyacrylate and Poly-(vinylidene fluoride) as Binders for High Capacity Si-Graphite Composite Negative Electrodes in Li-Ion Batteries).
Regarding Claim 8, claim 10 of the reference application discloses a method for producing a negative electrode for a secondary battery, comprising: (i) (i)Art Unit 1724Page 3 of 12Reply to Office Action of October 5, 2021 preparing a carbon-based active material; (ii) preparing a pre-dispersion slurry by mixing a silicon-based active material, a conductive material, and a polymer binder (hydrophilic polymer binder) in a dispersion medium, wherein the silicon-based active material and polymer binder are bonded (i.e., the hydrophilic polymer binder is selectively adsorbed to a hydrophilic particle surface of the silicon-based active material); (iii) preparing a negative electrode slurry by mixing the pre-dispersion slurry and the carbon- based active material; (iv) applying the prepared negative electrode slurry on a current collector; and (v) forming a negative electrode by removing moisture from the negative electrode slurry {NOTE:  The Pg-Publication of the instant application discloses sodium-polyacrylate as a strong hydrophilic polymer binder [par. 0042]}.
The reference application fails to teach wherein the polymer binder is sodium-polyacrylate (Na-PA).  However, Komaba, from the same field of endeavor, discloses sodium-polyacrylate binder as a binder for electrodes including silicon composites that remarkably improve the electrochemical lithiation and delithiation performance of Si-graphite composite electrode by increasing the mechanical strength and adhesive strength of the electrode and reducing the electrolyte decomposition at the Si particles and suppressing the capacity deterioration by volume change and pulverization due to Si-Li alloying, leading to better electrochemical reversibility [Komaba – Abstract].
Claim 13 of the reference application reads on claims 10-11 of instant application.  Claim 15 of reference application reads on claim 14 of the instant application. 
Regarding Claim 15, Komaba discloses wherein the polymer binder is present in an amount of 30 wt% based on a weight of the silicon-based active material in order to obtain a high coulombic efficiency at initial charge/discharge cycle of silicon-graphite composite electrode and retain a high reversible capacity (i.e., as compared to 10-20 wt%) [Komaba – page 1382; Table 1; Figs. 2-3].
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2019/0260011 A1) in view of Hosaka (US 2015/0125744 A1) and Komaba (Comparative Study of Sodium Polyacrylate and Poly-(vinylidene fluoride) as Binders for High Capacity Si-Graphite Composite Negative Electrodes in Li-Ion Batteries).
Regarding Claim 8, Ho discloses a method for producing a negative electrode for a secondary battery [pars. 0034-41,0138-141; Fig. 1], comprising:
preparing a carbon-based active material (i.e., provision of a carbon active material such as graphite prior to mixing with the third suspension) [pars. 0041,0141];
preparing a pre-dispersion slurry (third suspension) by mixing a silicon-based active material, a conductive material (first or second conductive agent), and a polymer binder (binder material) in a dispersion medium [pars. 0036-40,0138-140];
preparing a negative electrode slurry (anode slurry) by mixing the pre-dispersion slurry and the carbon-based active material (i.e., mixing the carbon active material into the third suspension) [pars. 0041,0141];
applying the prepared negative electrode slurry on a current collector (e.g., copper foil) [pars. 0106,0137,0145]; and
forming a negative electrode by removing moisture from the negative electrode slurry (i.e. via drying) [par. 0145].
Ho fails to explicitly teach wherein the pre-dispersion slurry is formed by dispersing a silicon-based active material-polymer binder combination in which the silicon-based active material and the polymer binder are bonded, and the conductive material.  However, Hosaka, from the same field of endeavor, discloses an anode active material comprising a silicon-based active material having a surface coating formed of a polymer compound including polyacrylic acid in order to suppress reaction between the negative electrode active material and the electrolyte and prevent gas generation in the charging/discharging cycle, and thus, deterioration of the negative electrode [Hosaka – pars. 0013-14].  Ho also teaches the binder may comprise polyacrylic acid (i.e., PAA) [par. 0106].  Further, Hosaka teaches, in a manufacturing method of a negative electrode, forming the anode active material comprising the polyacrylic acid coating on the surface of the silicon-based active material following by mixing with a conductive agent such as acetylene black and additional polyacrylic acid as a binder to form a slurry [Hosaka – pars. 0081-82].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Ho wherein the pre-dispersion slurry is formed by dispersing a silicon-based active material-polymer binder combination in which the silicon-based active material and the polymer binder are bonded, and the conductive material, wherein forming the silicon-based active material-polymer binder combination in which the silicon-based active material and the polymer binder are bonded may suppress reaction between the negative electrode active material and the electrolyte and prevent gas generation in the charging/discharging cycle, and thus, deterioration of the negative electrode.
Neither Ho nor Hosaka disclose wherein the polymer binder is sodium-polyacrylate.  However, Komaba, from the same field of endeavor, discloses sodium polyacrylate binder as a binder for electrodes including silicon composites that remarkably improve the electrochemical lithiation and delithiation performance of Si-graphite composite electrode by increasing the mechanical strength and adhesive strength of the electrode and reducing the electrolyte decomposition at the Si particles and suppressing the capacity deterioration by volume change and pulverization due to Si-Li alloying, leading to better electrochemical reversibility [Komaba – Abstract].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled in the art to have further modified the method of Ho to have included sodium-polyacrylate as an obvious alternative to polyacrylic acid in order to improve the electrochemical lithiation and delithiation performance of Si-graphite composite electrode by increasing the mechanical strength and adhesive strength of the electrode and reducing the electrolyte decomposition at the Si particles and suppressing the capacity deterioration by volume change and pulverization due to Si-Li alloying, leading to better electrochemical reversibility [Komaba – Abstract].
Regarding Claim 10, Ho discloses wherein a solid content of the pre-dispersion slurry is controlled by a viscosity of the pre-dispersion slurry (i.e., by provision of a dispersant such as PVA,PAA)
Regarding Claim 11, Ho fails to disclose wherein the solid content of the pre-dispersion slurry is controlled such that the pre-dispersion slurry has a viscosity of 3000 to 10000 cp.  However, Ho teaches viscosity control is essential to a coating process allowing stable slurries to be formed in order to provide uniform distribution of the active material and the conductive agent [pars. 0136-137], establishing viscosity as a result-effective variable for controlling slurry stability and providing uniform distribution of active material and conductive agent [MPEP 2144.05(II)].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the method of Ho to have optimized the pre-dispersion slurry viscosity to be in the range from 3000 to 10000 cp in order to control slurry stability and provide uniform distribution of active material and conductive agent, without undue experimentation and with a reasonable expectation of success.
Regarding Claim 12, Ho discloses wherein the pre-dispersion slurry has a solid content of 20 to 25 wt% based on a total weight of the pre-dispersion slurry [par. 0116].
Regarding Claim 13, Ho fails to explicitly teach wherein the preparing of the negative electrode slurry comprises: preparing a first negative electrode slurry by first mixing a portion of the pre-dispersion slurry and the carbon-based active material; and preparing a second negative electrode slurry by mixing the first negative electrode slurry and a remaining portion of the pre-dispersion slurry.  However, adding an active material into a dispersion to form a slurry intermittently or by portion at a time is a common practice that is well-known in the art, for example, to obtain a homogenous mixture.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Ho wherein the preparing of the negative electrode slurry comprises: preparing a first negative electrode slurry by first mixing a portion of the pre-dispersion slurry and the carbon-based active material; and preparing a second negative electrode slurry by mixing the first negative electrode slurry and a remaining portion of the pre-dispersion slurry, as a well-known practice in the art for obtaining a homogenous mixture, without undue experimentation and with a reason-able expectation of success.
Regarding Claim 14, Ho discloses wherein the negative electrode slurry has a solid content of 30 to 65 wt% based on a total weight of the negative electrode slurry, which overlaps with the claimed range, establishing a prima facie case of obviousness [par. 0032; MPEP 2144.05(I)].
Regarding Claim 15, modified Ho discloses wherein the polymer binder is present in an amount of 30 wt% based on a weight of the silicon-based active material in order to obtain a high coulombic efficiency at initial charge/discharge cycle of silicon-graphite composite electrode and retain a high reversible capacity (i.e., as compared to 10-20 wt%) [Komaba – page 1382; Table 1; Figs. 2-3].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724